DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 27 is objected to because of the following informalities: for sake of clarity, the phrase “being a gas reservoir” in each instance should be written as “is a gas reservoir.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 16 recites the limitations "the discharged portion of the residual gas mixture" and “the discharged portion” (it is noted that “the discharged portion” is also recited in Claim 17). There is insufficient antecedent basis for these limitations in the claim. Proper clarification is required (given that it appears evident that said limitations are each in reference to the “a portion of the residual gas mixture” which is stated as being discharged from the gas circuit, it is suggested that a phrase such as “the portion of the residual mixture” be utilized instead of "the discharged portion of the residual gas mixture" and “the discharged portion”).

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 20 recites the limitations "the oxygen content" and “the hydrogen content.” There is insufficient antecedent basis for these limitations in the claim. Proper clarification is required (it is suggested that phrases such as “an oxygen content” and “a hydrogen content” be utilized instead).

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 22 recites the limitations "the reaction gases,” “the gases,” and “the operation.” There is insufficient antecedent basis for these limitations in the claim. Proper clarification is required (it is suggested that phrases such as “at least reaction gases,” “and/or all gases used,” and “used for operation of” be utilized instead).

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 23 recites the limitations "the operation,” “the treatment” and “the gas composition of air.” There is insufficient antecedent basis for these limitations in the claim. Proper clarification is required (it is suggested that phrases such as “wherein operation of,” “and treatment of,” and “a gas composition” be utilized instead).
Furthermore, Claim 23 recites the phrase (emphasis added) “the operation of the fuel cells and the treatment of the residual gases are controlled and/or regulated in a manner adapted to one another such that…” Accordingly, Claim 23 is rendered particularly indefinite insofar as the explicit meaning (and structural implications) of the indicated phrase is unclear. Proper clarification is required (it is suggested, for sake of clarity, that a phrase such as “controlled and/or regulated such that the residual gas mixture…” be utilized instead).

Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 24 recites the limitations "the two residual gases,” “the residual gas mixture,” and “the discharging,” and “the detected pressure” (it is noted that “the residual gas mixture” is also recited in Claim 27) There is insufficient antecedent basis for these limitations in the claim. Proper clarification is required (it is suggested that phrases such as “controls discharging of the portion” and “depending on a detected pressure” be utilized instead, and further, it is suggested that the Claim instead utilize a limitation such as “a gas circuit for a circulation mode of a residual gas mixture comprising a mixture of the residual gases”).

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 25 states that the residual gas mixture “can be” fed to a gas reservoir or “can be” introduced into ambient air. Accordingly, Claim 25 is rendered particularly indefinite insofar as it is unclear if the residual mixture is or is not required to be fed to a gas reservoir or introduced into ambient air. For the purposes of examination, it will be assumed that the residual mixture must merely be capable of being fed to a gas reservoir or merely be capable of being fed into ambient air. Proper clarification is required.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 27 states that the residual gas mixture “can be” selectively fed to one of the gas reservoirs. Accordingly, Claim 27 is rendered particularly indefinite insofar as it is unclear if the residual mixture is or is not required to be selectively fed to one of the gas reservoirs. For the purposes of examination, it will be assumed that the system comprises at least two gas reservoirs wherein the residual mixture must merely be capable of being selectively fed to one of the gas reservoirs. Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bolle et al. (FR2870390, using the provided English machine translation for citation purposes).

Regarding Claim 24, Bolle teaches a fuel cell system (Lines 14, 93-94, 97-99). As illustrated in Figure 1 (and the annotated Figures below), Bolle teaches that the system comprises a “residual gas treatment system for hydrogen-containing and oxygen-containing residual gases from fuel cells,” wherein said system comprises a “gas circuit” for a circulation mode of a residual gas mixture comprising a mixture of a hydrogen-containing residual gas (i.e. a residual gas comprising hydrogen originating from the anode (10a) and/or hydrogen originating from a ventilation system (7)) and an oxygen-containing residual gas (i.e. a residual gas comprising approximately 10% oxygen) (Lines 97-114). As illustrated in Figure 1, Bolle teaches that the system comprises a reactor (1) (“device”) for converting hydrogen and oxygen into water, wherein the device is arranged in the gas circuit in order to reduce the amount of hydrogen and oxygen in the residual gas mixture (Lines 109-112). As illustrated in Figure 1, at least a portion of the residual gas mixture (downstream of the reactor) is dischargeable from the gas circuit (e.g. at least a portion of said residual gas mixture may be discharged via discharge line (14), or at least a portion of said residual gas mixture may be discharged into the fuel cell hydrogen feed line located outside of the gas circuit via a solenoid valve (32) (Lines 124-140). As illustrated in Figure 1, Bolle teaches that the system comprises a pressure sensor (33) which is arranged in the gas circuit and detects a pressure of the residual gas mixture in the gas circuit (Lines 142-143). As illustrated in Figure 1, Bolle teaches that functionality of the system is supervised via a control member (4) (“control device”) (Lines 145).
Bolle does not explicitly teach that the control member is configured in the instantly claimed manner.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “a control device which is configured so… in the gas circuit is exceeded” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a residual gas treatment system), especially given that the instantly claimed control device is not programmed to perform the instantly claimed functionality (See MPEP 2114(I)). As previously described, the fuel cell system of Bolle possesses all of the instantly claimed and requisite structure of the claimed residual gas treatment system.
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize and/or expect that because Bolle’s fuel cell system possesses all of the aforementioned structural components, it would follow that the control member of Bolle is capable of performing, or is capable of being configured to perform, the instantly claimed functionality.  


    PNG
    media_image1.png
    782
    869
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    789
    media_image2.png
    Greyscale


Regarding Claim 25, Bolle teaches the instantly claimed invention of Claim 24, as previously described.
As illustrated in Figure 1, a discharged portion of the residual gas mixture “can be” introduced into ambient air (e.g. via discharge line (14)). Alternatively, and as illustrated in Figure 1, a discharged portion of the residual gas mixture “can be” fed into the fuel cell hydrogen feed line, and into the fuel cell, and into the internal space of a recovery module (6) which houses the fuel cell therein (wherein each of the fuel cell hydrogen feed line, fuel cell, and recovery module are outside of the gas circuit and may each readily be interpreted as a “gas reservoir”).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bolle et al. (FR2870390, using the provided English machine translation for citation purposes), and further in view of Fellows et al. (US 2008/018788).

Regarding Claim 26, Bolle teaches the instantly claimed invention of Claim 24, as previously described.
As illustrated in Figure 1 (and the annotated Figure below), the gas circuit comprises a “branch” through which residual gas mixture may be discharged.
Bolle does not explicitly teach that the branch comprises a valve therein for controlling the discharge of residual gas mixture.
However, Fellows teaches a fuel cell system (Abstract, [0003]). As illustrated in Figure 5, Fellows teaches that the system comprises a fuel cell stack (501) and a purge valve (520) ([0047]). Fellows teaches that a purge valve functions as a flow control device for releasing reactants, products, and/or byproducts from a fuel cell stack ([0047]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would include a purge valve (“valve”), as taught by Fellows, in the branch of Bolle, given that such a purge valve would function as a flow control device for the discharge of residual gas mixture (which may be interpreted as a product or byproduct in the system of Bolle).


    PNG
    media_image3.png
    658
    767
    media_image3.png
    Greyscale


Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729